DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Information Disclosure Statement
	The Information Disclosure Statement filed 19 October 2020 is made of record.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-3, 6, 8-10, 13 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Montojo et al. US 2004/0151264.

apply a first nominal analog gain to an incoming multi-channel signal to ensure a total power level of the multi-channel signal output from the VGA is at a desired acquisition threshold for the ADC (figures 1 and 2, paragraphs 0013 and 0018-0019, in an outer gain loop, the estimated signal strength is compared to a threshold in AGC 105, 204 to instruct the attenuator/ amplifier to increase/decrease the level of the received level; the AGC 105, 204 instructs the attenuator/amplifier 102 to decrease the amplification level if the signal strength is above the threshold; the threshold level is selected for the input signal level at ADC 103 is maintained within the quantization limitation of the ADC 103),
apply the first nominal analog gain as a first fixed nominal analog gain to all incoming multi-channel signals unless the total power level of the multi-channel signal output from the VGA is above a high power threshold for the ADC or below a low power threshold for the ADC (figures 1 and 2, paragraph 0013 and 0023-0026, the estimated signal strength is compared to a threshold in AGC 105, 204 to instruct the attenuator/ amplifier to increase/decrease the level of 

As to claims 2 and 9 with respect to claims 1 and 8, Montojo teaches the AGC further operable, if the total power level of the multichannel signal output from the VGA becomes above the high power threshold for the ADC, to apply a second nominal analog gain to the multi-channel signal to ensure the total power level of the multi-channel signal output from the VGA is at the desired acquisition threshold for the ADC (figures 1 and 2, paragraphs 0013 and 0023, the estimated signal strength is compared to a threshold in AGC 105, 204 to instruct the attenuator/ amplifier to increase/decrease the level of the received level).

As to claims 3 and 10 with respect to claims 2 and 9, subsequently apply the second nominal analog gain as a second fixed nominal analog gain to all incoming multi-channel signals unless the total power level of the multi-channel signal output from the VGA is above the high power threshold for the ADC or below the low power threshold for the ADC (figures 1 and 2, paragraphs 0013 and 0023, the estimated signal strength is compared to a threshold in AGC 105, 204 to instruct the attenuator/ amplifier to increase/decrease the level of the received level).

As to claims 6 and 13 with respect to claims 1 and 8, Montojo taches the system further comprising the VGA controlled by the AGC, the ADC operable to digitize the multi-channel signal output from the VGA, and the plurality of digital filters operable to filter the output of the ADC into the plurality of individual channels of different frequencies (figure 2, paragraphs 

As to claim 15, Montojo teaches a multi-channel receiver (figure 2, a multi-carrier receiver) comprising:
a variable gain amplifier (VGA) operable to adjust gain of a multi-channel signal (figures 1 and 2, paragraphs 0013-0016, front end attenuator/ amplifier 102, 202),
an analog to digital converter (ADC) operable to digitize the output of the VGA (figures 1 and 2, paragraphs 0013-0016, front end ADC 103, 203),
 a plurality of digital filters operable to filter the output of the ADC into a plurality of individual channels of different frequencies (figure 2, paragraphs 0016-0019, the channel digital processing (CDP) blocks 206-208 process the ADC samples for each carrier of the multi-carrier signal), and
an automatic gain controller (AGC) operable to control the VGA to apply a first nominal analog gain to an incoming multi-channel signal to ensure a total power level of the multi-channel signal output from the VGA is at a desired acquisition threshold for the ADC (figures 1 and 2, paragraphs 0013 and 0023-0026, in an outer AGC loop,  the AGC 105 instructs the attenuator/amplifier 102 to increase or decrease the attenuation level of the received signal based on a threshold which is selected such that the input signal level at ADC 103, 203 is maintained within the quantization limitation of the ADC), and 
apply the first nominal analog gain as a first fixed nominal analog gain to all incoming multi-channel signals unless the total power level of the multi-channel signal output from the 

As to claim 16 with respect to claim 15, Montojo teaches wherein the AGC is further operable, if the total power level of the multi-channel signal output from the VGA becomes above the high power threshold for the ADC, to apply a second nominal analog gain to the multi-channel signal to ensure the total power level of the multi-channel signal output from the VGA is at the desired acquisition threshold for the ADC (figures 1 and 2, paragraphs 0013 and 0023, the estimated signal strength is compared to a threshold in AGC 105, 204 to instruct the attenuator/ amplifier to increase/decrease the level of the received level).

As to claim 17 with respect to claim 16, Montojo teaches wherein the AGC is further operable to subsequently apply the second nominal analog gain as a second fixed nominal analog gain to all incoming multi-channel signals unless the total power level of the multichannel signal output from the VGA is above the high power threshold for the ADC or below the low power threshold for the ADC (figures 1 and 2, paragraphs 0013 and 0023, the estimated signal strength is compared to a threshold in AGC 105, 204 to instruct the attenuator/ amplifier to increase/decrease the level of the received level).


Allowable Subject Matter
Claims 4, 5, 7, 11, 12, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BLANE J JACKSON/Primary Examiner, Art Unit 2644